Citation Nr: 9918907	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had recognized service from November 1941 to July 
1942, to include internment as a prisoner of war (POW) from 
April 1942 to July 1942, and from August 9, 1945 to November 
2, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 1990 rating decision, service connection was 
denied for the cause of the veteran's death.  In a December 
1996 rating decision, the RO readjudicated the claim for 
service connection for the cause of the veteran's death on a 
de novo basis because of liberalizing law regarding POW 
presumptive disorders and because of the recognition of the 
veteran as a former POW.  See Spencer v. Brown, 4 Vet. App. 
283, 288 (1993).  Therefore, the issue is as stated on the 
title page.

In an October 1995 statement, the appellant indicated that 
she wanted a personal hearing at the RO.  In her March 1997 
VA Form 9, she requested a hearing at the RO before a 
traveling member of the Board.  In a May 1997 letter, the RO 
advised the appellant of the limited availability of hearings 
at the RO before a member of the Board and indicated that she 
had three other options: a Board hearing in Washington, DC; 
withdrawal of her hearing request; or a hearing before a 
hearing officer.  In a statement received in June 1997, the 
appellant indicated that, instead of a hearing before a 
traveling member of the Board, she wished to withdraw her 
request for a hearing.


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1982, over 36 years 
after service, which included internment as a POW for more 
than 30 days.

2.  The death certificate identifies the cause of the death 
as the following: cardiorespiratory failure, cerebrovascular 
accident, hypertension, diabetes mellitus, and "Kocks 
Pulmonary."  There is also medical evidence that congestive 
heart failure and a cerebral vascular accident were factors 
in the veteran's death. 

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

4.  The disorders that were reported to have caused the 
veteran's death were first shown by competent and probative 
evidence many years after service and such evidence does not 
link them to service.  

5.  There is no competent and probative medical evidence 
showing that any ischemic heart disease caused or contributed 
to his death.

6.  There is no competent medical evidence of nicotine 
dependence in service and no competent and probative medical 
evidence which relates the cause of the veteran's death to 
nicotine dependence of service origin.  

7.  The competent and probative medical evidence does not 
show that cigarette smoking during service caused or 
contributed substantially or materially to cause the 
veteran's his death.  


CONCLUSION OF LAW

The diseases that caused the veteran's death were not 
incurred in or aggravated by service, including on the basis 
of claimed nicotine dependence, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only available service medical record reveals that the 
veteran was treated for dysentery in January 1942.  On his 
August 1945 Affidavit for Philippine Army Personnel, the 
veteran reported that his only wound or illness was dysentery 
in June 1942.  On his October 1945 Affidavit for Philippine 
Army Personnel, the veteran reported that he had not had any 
wounds or illnesses from December 1941 to the date of return 
to military control.

From February 22, 1982 to about March 11, 1982, the veteran 
was hospitalized at the Veterans Memorial Medical Center for 
generalized weakness and easy fatigability that had started 
about 5 months prior to admission.  He had previously been 
treated in 1974 for a hepatic abscess and a urinary tract 
infection.  On the admission report, it was noted that he had 
smoked two to three packs a day of tobacco products for 40 
years and that he used to drink six to eight bottles of beer 
a day.  It was also noted that pulmonary tuberculosis had 
been diagnosed two months earlier and that the veteran was a 
known hypertensive for seven years (which was circled on the 
report with 2 months written above it).  Because of the 
veteran's marked weight loss, a work-up was done to determine 
whether he had a malignancy, such as a pulmonary malignancy.  
However, the work-up did not reveal any evidence of a 
malignancy.  An electrocardiogram (EKG) was abnormal and 
revealed, in part, that the veteran had right atrial 
hypertrophy, which suggested that he also had a cor pulmonale 
and an old anteroseptal myocardial infarction.  It was noted 
that, since the veteran was a heavy smoker, consuming three 
packs per day, the impression was chronic bronchitis with cor 
pulmonale and mild congestive heart failure.  With regard to 
blood pressure, it was also noted that his current condition 
apparently had started with an increase in blood pressure, 
with irregular intake of blood pressure medication.  The 
hospital records contain multiple references to hypertensive 
cardiovascular disease (HCVD) and congestive heart failure 
(CHF).  It was also noted that the veteran had had a stroke 
prior to admission with residual monoparesis of the right 
lower extremity and dysarthria.  A neurological examination 
revealed that the veteran had an old cerebrovascular accident 
that was probably a thrombosis.  The hospital summary 
reflects the following diagnoses: (1) chronic bronchitis, cor 
pulmonale, right atrial hypertrophy, mild congestive heart 
failure; (2) hypertensive cardiovascular disease, left 
ventricular hypertrophy, controlled secondary premature 
ventricular contractions; (3) arteriosclerotic heart disease, 
old anteroseptal myocardial infarction; and (4) old 
cerebrovascular accident, thrombosis, dysarthria, secondary 
monoparesis of the right lower extremity.  

In a June 1982 rating decision, service connection for heart 
disease was denied.
 
A death certificate dated in June 1984 indicates that the 
veteran died on September [redacted] 1982 at the Nagcarlan Emergency 
Hospital.  The cause of the death was listed 
cardiorespiratory failure, cerebrovascular accident, 
hypertension, diabetes mellitus, and "Kocks Pulmonary."

Another death certificate dated in March 1996 reflects that 
the causes of death were cardiorespiratory failure, 
cerebrovascular accident (CVA) and hypertension.  

In an April 1996 joint affidavit, two associates of the 
veteran said that they had observed the veteran talking like 
a person with asthma and had observed him to have swelling of 
his feet, ankles, and knees, with dyspnea and shortness of 
breath, especially in 1970.  

In an April 1996 joint affidavit, two other associates of the 
veteran said that they had been POWs with the veteran and 
that, while the veteran was POW, he had "suffered too much 
with localized edema, shortness of breath, dyspnea, and 
swelling of the legs and the ankle and knee joints."  After 
their POW experience, they had noticed that the veteran was 
suffering from many diseases, particular "heart sickness."

In a November 1996 administrative decision, it was determined 
that the veteran was a POW from April 9, 1942 to July 3, 
1942.

In her March 1997 VA Form 9, the appellant asserted that the 
veteran's treating physician said that the veteran's heart 
disease was the cause of his death.  She also argued that the 
cause of the veteran's death was related to his internment as 
a POW.

In June 1997, the RO received information from the Nagcarlan 
Emergency Hospital indicating that the veteran was 
hospitalized there on September [redacted] 1982 from 9:20 p.m. to 
10:25 p.m.  It was noted that the veteran arrived at the 
hospital in serious condition and was unconscious.  His blood 
pressure reading was 210/130 and he was dyspneic.  The 
veteran remained in the emergency room for one hour and five 
minutes and then expired.  No laboratory work was done.  The 
diagnoses were cardiorespiratory failure, congestive heart 
failure, and hypertension.  It was also noted that the 
veteran had diabetes mellitus and pulmonary tuberculosis.  
This information was provided by E., Jr., who was listed on 
the initial death certificate as having been in medical 
attendance.  

In an August 1997 statement, the P. Plantilla, M.D., the 
Chief of Hospital at the Nagcarlan Emergency Hospital, noted 
that the veteran was brought to that hospital on September [redacted] 
1982, and that he was unconscious and died an hour and five 
minutes after his admission.  The physician indicated that 
the veteran died of cardiorespiratory failure, congestive 
heart failure, hypertension, diabetes mellitus, and pulmonary 
tuberculosis.  He stated that the hospital could not provide 
any additional information except for "our opinion that the 
above diagnosis is a service connected."  

In December 1997, the RO requested that the service 
department forward the physical examination report that was 
supposedly included in the service records received in March 
1969.  On February 9, 1998, the service department reported 
that their records indicated that the physical examination 
report was forwarded to the RO on March 4, 1969.

In a February 1998 statement, the appellant noted that she 
married the veteran in June 1938.  She said that the veteran 
was a chain smoker.  In particular, she indicated that he 
smoked two to three packs of cigarettes a day from the 
beginning of their marriage to 1980.  The appellant said 
that, for two years prior to his death, the veteran tried to 
"avoid his smoking and drinking habits" on the advice of 
his physician.  

In a statement received in February 1998, T. Navarro, M.D., a 
former treating physician, indicated that he had treated the 
veteran intermittently for several years for the following 
diseases: (1) congestive heart failure, secondary to 
hypertensive vascular disease and diabetes mellitus; (2) 
pulmonary tuberculosis; and (3) a cerebrovascular accident 
due to excessive smoking and hypertension.  The doctor stated 
that the veteran died from the above-mentioned diseases.  

In a February 1998 joint sworn statement, 20 residents of 
Liliw, Laguna swore that the veteran smoked two to three 
packs of cigarettes a day. 

In a May 13, 1998 statement, a VA physician indicated that 
she had reviewed the veteran's claims file.  It was noted 
that the veteran had smoked two to three packs a day for 
forty years.  The doctor opined that smoking was a major risk 
factor for coronary heart disease and that smoking could also 
raise the blood pressure through a nicotine-induced release 
of norepinephrine.  The physician opined that the veteran's 
cerebrovascular accident was a direct complication of his 
hypertension and not due to smoking.  Therefore, the doctor 
concluded that his cerebrovascular accident was not directly 
related to his tobacco use.  The physician also indicated 
that the veteran had two other risk factors present for a 
cerebrovascular accident: diabetes mellitus and alcohol use.  
The doctor also noted that the veteran was already 
unconscious when he was admitted for the terminal 
hospitalization and that it would have been difficult to 
elicit any neurological evidence to determine whether he had 
another cerebrovascular accident.  The physician indicated 
that, even if he had a second stroke, it would have been a 
massive hemorrhagic stroke.  

In a May 14, 1998 statement, a VA physician noted that, based 
on a review of the claims folder, the veteran had a smoking 
history of two to three packs a day for over 40 years.  The 
doctor indicated that it was difficult to determine whether 
the veteran had nicotine dependence based on that information 
alone.  The physician noted that presumably a physiologic 
basis for such dependence was present.  However, the doctor 
indicated that, in the absence of other data such as previous 
attempts to quit smoking and medical advice to quit smoking, 
it was difficult to determine whether the veteran was 
nicotine dependent and could not quit smoking or whether he 
just continued to smoke because he did not see anything wrong 
with it.  The doctor concluded that it was not possible to 
establish that the veteran had nicotine dependence and that, 
even if the veteran had nicotine dependence, it was not 
possible to determine whether the veteran developed nicotine 
dependence while in active service or shortly thereafter.  

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and a brain hemorrhage or thrombosis; 
arteriosclerosis, cardiovascular-renal disease (including 
hypertension) or diabetes mellitus is manifested to a 
compensable degree within one year or pulmonary tuberculosis 
is compensably manifested within three years following 
discharge from service, that disease shall be presumed to 
have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, a diagnosis of active pulmonary 
tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinic, X-
ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, beriberi (including beriberi heart 
disease) shall be service-connected if it is manifested to a 
compensable degree at any time after discharge from active 
service, even though there is no record of the disease during 
service.  The term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 C.F.R. § 3.309 (c) (1998).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the appellant must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, a layperson's account of what a physician said 
is also not competent medical evidence for purposes of 
Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Two VA General Counsel Precedent Opinions are also applicable 
in this matter. 
In VAOPGCPREC 2-93 (O.G.C. Prec. January 13, 1993) the 
General Counsel states that direct service connection of a 
disability or death may be granted if the evidence 
establishes that an injury or disease resulted from tobacco 
use in the line of duty during active service.

In VAOPGCPREC 19-97, the General Counsel held that service 
connection could be granted on a secondary basis under 
38 C.F.R. § 3.310(a) if three conditions were met.  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (O.G.C. 
Prec. May 13, 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90, stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  The 
General Counsel made the following statement: Assuming the 
conclusion of the Under Secretary for Health that nicotine 
dependence may be considered a disease for compensation 
purposes is adopted by adjudicators, secondary service 
connection may be established, under the terms of 38 C.F.R. § 
3.310(a), only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use may be considered 
the proximate cause of the disability or death which is the 
basis of the claim.  VAOPGCPREC 19-97 (May 13, 1997).  The 
General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military. 

Further, in a July 24, 1997, memorandum, VA's Under Secretary 
for Benefits set forth additional guidance for the 
adjudication of claims involving the use of tobacco products 
while on active duty.  USB Letter 20-97-14 (July 24, 1997).  
Included in this memorandum was discussion of additional 
development to be accomplished upon receipt of a well-
grounded claim.  For claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide the following to well ground a claim: medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  For claims alleging secondary service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide the 
following to well ground a claim: medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Specifically, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with a physician's opinion with respect to 
that dependence having originated in service.


Analysis

Assuming its credibility for the purpose of determining 
whether the appellant's claim is well grounded, the August 
1997 statement from Dr. Plantilla, the Chief of Hospital at 
the Nagcarlan Emergency Hospital, renders the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death well grounded.  Thus, the VA has a duty 
to assist the appellant in the development of facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board also finds that all 
relevant available evidence has been obtained and that the 
duty to assist the claimant is satisfied.

It has not been shown that the veteran had any of the 
diseases implicated in causing his death during service or 
within any applicable, non-POW, presumptive period.  In fact, 
there is no competent evidence of any cerebral vascular 
accident, cardiovascular disease, diabetes or any chronic 
pulmonary disease until many years after the veteran's last 
period of recognized service.  Although the record does not 
contain the report of any separation physical examination, 
the veteran reported on an Affidavit for Philippine Army 
Personnel that his only wound or illness during service was 
dysentery.  

The initial medical evidence of record is in regard to the 
veteran's early 1982 inpatient treatment at the Veterans 
Memorial Medical Center.  The hospital records refer to 
earlier treatment for a liver abscess and urinary tract 
infection in 1974, the records of which are not on file.  
However, neither of those conditions has been mentioned as 
related to the veteran's death.  The 1982 hospital records 
indicate that that pulmonary tuberculosis was diagnosed two 
months prior to hospitalization and that the veteran had been 
hypertensive for about seven years.  Although he was also 
noted to have an "old" cerebrovascular accident, the 
hospital records do not indicate when the cerebral vascular 
accident occurred or relate it to service in any way.  At 
that time the veteran also was noted to have hypertensive 
cardiovascular disease, chronic bronchitis, cor pulmonale 
with right atrial hypertrophy, and arteriosclerotic heart 
disease with an old myocardial infarction.  Once again, the 
term "old" remains undefined.  

In regard to arteriosclerotic heart disease, it is noted that 
ischemic heart disease (for which former prisoners of war 
have a lifetime presumption under certain circumstances) is 
often due to arteriosclerosis of the coronary arteries.  Less 
commonly, ischemic heart disease may be due to valvular heart 
disease.  Veterans Benefits Administration (VBA) Circular 21-
97-1, June 17, 1997.  The regulation providing for 
presumptive service connection for beriberi/ischemic heart 
disease requires a history of localized edema of the feet 
ankles or legs during captivity and the later development of 
ischemic heart disease.  The regulation does not authorize 
allowing service connection for conditions that may be 
possible underlying etiologies of ischemic heart disease, 
such as arteriosclerosis, aortic stenosis, or hypertension.  
Id.  In this case, the veteran never claimed to have had 
edema during his captivity and did not report edema or 
anything but dysentery on his Philippine Army Personnel 
Affidavit.  Nevertheless, there is other lay evidence that 
must be considered.  One of the joint affidavits received in 
April 1996 from acquaintances of the veteran merely states 
that he was observed to have swelling of the lower 
extremities, especially in 1970.  That statement in no way 
suggests that the affiants served with the veteran or that 
any such swelling was observed during the veteran's 
captivity.  The second affidavit is from two individuals who 
claim to have been the veteran's fellow POWs and that while 
the veteran was a POW he had suffered with various problems 
including "localized edema" and "dyspnea," terms the Board 
finds unlikely to be used by laypersons, which apparently the 
affiants are.  However, even assuming for the sake of 
argument that the veteran did have localized edema while a 
POW and that he had ischemic heart disease, the ischemic 
heart disease would have to have played a role in his death 
to afford a basis for service connection for the cause of 
death. 

There are two death certificates of record but they are not 
identical.  Although they both list cardiorespiratory 
failure, a CVA, and hypertension, the earlier one also lists 
diabetes mellitus and pulmonary tuberculosis (Kock's (sic) 
pulmonary).  Neither death certificate mentions ischemic 
heart disease.  Additionally, the statement from Dr. Sala 
from the Nagcarlan Emergency Hospital, whose name appears on 
one of the death certificates as having attended the veteran, 
also makes no mention of ischemic heart disease as a cause of 
death.  Nor does his statement in any way relate any other 
death producing disorders to the veteran's military service.  
There is also a statement from the veteran's former treating 
physician Dr. Navarro, who clearly stated that the veteran 
had congestive heart failure that was due to hypertensive 
vascular disease and diabetes mellitus; pulmonary 
tuberculosis; and a CVA due to excessive smoking and 
hypertension and that he died from those diseases.  He did 
not relate any of those diseases to the veteran's service, 
including his period of internment, and he did not mention 
ischemic (or arteriosclerotic) heart disease.  

The statement from Dr. Plantilla of the Nagcarlan Emergency 
Hospital clearly appears to support the appellant's claim by 
stating that the cardiorespiratory failure, congestive heart 
failure, hypertension, diabetes mellitus, and pulmonary 
tuberculosis that caused the veteran's death were "service 
connected."  The basis for that conclusory comment is not 
apparent since the veteran was at the hospital for only an 
hour, during which he was unconscious, and then died.  There 
is no indication that Dr. Plantilla actually treated the 
veteran and he acknowledged that there were no additional 
medical records available.  The doctor did not provide any 
supporting medical reasons for his conclusion that the 
various disorders causing death were related to the veteran's 
active service, a period of time that was over 36 years 
before the date of death.  Thus, Dr. Plantilla's opinion has 
virtually no probative value as to establishing that the 
death producing disorders were related to the veteran's 
service, and Dr. Plantilla did not indicate that ischemic 
heart disease was a causative or contributory factor in the 
veteran's death.  

The Board has reviewed the appellant's contentions in her 
March 1997 VA Form 9.  With regard to her assertion that the 
veteran's former treating physician said that the heart 
disease was the cause of his death, a layperson's account of 
a physician's opinion is not competent medical evidence.  See 
Robinette, 8 Vet. App. at 77.  In fact, the veteran's former 
treating physician said that the congestive heart failure was 
secondary to the hypertensive vascular disease.  As to her 
contention that the cause of the veteran's death was related 
to his internment as a POW, that assertion is not competent 
evidence of medical causation.  See Espiritu, 2 Vet. App. at 
494-95.

In the alternative, the appellant argues that the cause of 
the veteran's death was due to smoking cigarettes in service.  
There must be competent medical evidence of either (1) 
nicotine dependence that began in active service and that is 
related to the cause of the veteran's death; or (2) a 
relationship between the cause of death and smoking 
cigarettes in service.  The appellant does not allege that 
the veteran began smoking in active service.  In her February 
1998 statement, the appellant noted that the veteran had 
smoked from the beginning of their marriage, which was in 
1938 and prior to active service.  On the other hand, the 
early 1982 medical records noted that the veteran had been 
smoking for 40 years, which meant that he would have began in 
early 1942, which was during his active service.  Regardless 
of when the veteran started smoking, there is still no 
competent evidence of nicotine dependence in, or even after, 
active service.  Nicotine dependence was not diagnosed in 
service.  


Although it was noted during the hospitalization in early 
1982 that the veteran had a smoking history of 2 to 3 packs a 
day for 40 years, nicotine dependence was not diagnosed.  In 
a statement received in February 1998, the veteran's former 
treating physician described the veteran's smoking as 
excessive.  However, that doctor did not diagnose nicotine 
dependence.  Also, in a May 14, 1998 statement, a VA doctor 
concluded that it was not possible to establish that the 
veteran had nicotine dependence and that, even if the veteran 
had nicotine dependence, it was not possible to determine 
whether the veteran developed nicotine dependence while in 
active service or shortly thereafter.  As to the appellant's 
assertion that the veteran was a chain smoker, her statement 
is not competent evidence of a medical diagnosis of nicotine 
dependence.  Espiritu, 2 Vet. App. at 494-95.  Moreover, even 
if the veteran had nicotine dependence and even if the 
nicotine dependence was related to the cause of death, there 
is still no competent medical evidence that nicotine 
dependence originated in service. 

Furthermore, there is no competent and probative evidence 
that the cause of the veteran's death was otherwise related 
to active service, including smoking cigarettes during 
service.  True, the veteran's former treating physician said 
that his cerebrovascular accident was due to excessive 
smoking.  However, there is no indication from the medical 
evidence that it was due to smoking cigarettes in service as 
opposed to smoking cigarettes before and after service.  

Put simply, the preponderance of the evidence is against a 
finding that the cause of the veteran's death is related to 
active service.  Consequently, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312; VAOPGCPREC 19-
97.




ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

